Citation Nr: 1705041	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent disabling for diabetes mellitus type II. 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the RO separately considered a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability in the February 2013 rating decision.  Although a claim for TDIU is considered part of an increased rating claim when such claim is raised by the record, a claim for TDIU may also be pursued as a separate claim, as in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, as the Veteran has not appealed that decision and otherwise has not suggested that he is pursuing appellate review of the matter, the Board will not further address the matter.
 

FINDING OF FACT

The Veteran's service-connected diabetes mellitus type II has required treatment with an oral hypoglycemic agent and a restrictive diet; however, it has not required treatment with insulin.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice.  Specifically, he was mailed a letter in September 2010 advising him of what the evidence must show to prove his claim and of the respective duties of VA and the claimant in obtaining evidence. 

The Veteran has also been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  Private treatment records have been obtained.  He has been provided appropriate and adequate VA examinations.  Further, he has not identified any outstanding evidence, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA must assess the level of disability during the appeal period and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetes care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

When there is an approximate balance of positive and negative evidence as to any issue material to the decision of a matter, VA resolves reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Evidence must preponderate against an issue to deny that claim on its merits.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Based on the foregoing criteria, the Board finds that the evidence of record does not support an evaluation in excess of 20 percent for service-connected diabetes mellitus type II. 

Initially, the Board notes that the relevant medical evidence of record is sparse.  Essentially, it includes two private treatment notes from October 2010 and July 2011 and two VA examinations conducted in September 2012 and October 2015.  

The October 2010 and July 2011 private treatment notes indicate that the Veteran has non-insulin dependent diabetes mellitus and is treated with ACTOS, an oral antidiabetic agent.  The private medical provider, Dr. S. D., opined that the Veteran is to avoid strenuous occupational and recreational activities and be on a restrictive diet plan.  

In the September 2012 and October 2015 VA examinations, the VA examiners noted identical findings.  Specifically, both examiners noted that the Veteran was using an oral hypoglycemic agent, required no regulation of activities, met with his diabetic care provider less than twice a month, had zero episodes of ketoacidosis and hypoglycemia in the last twelve months requiring hospitalization, had no loss of weight or strength, and had no other complications related to diabetes mellitus.  The examiners further opined that diabetes mellitus does not impact the Veteran's ability to work.  

The Veteran has not contended that the VA examinations were inadequate or incorrect, or that his condition has changed since the most recent VA examination.

In addition to the medical evidence of record, prior to the most recent October 2015 VA examination, the Veteran provided lay statements contending that his diabetes mellitus has worsened.  Specifically, he contended that he has associated swelling and pain in his ankles, numbness in hands/fingers, and difficulty standing.  See January 2012 Statement in Support of Claim and VA Form 9.  The Board notes that while the Veteran is competent to describe his symptoms of pain and numbness, he is not competent to associate these symptoms as related to diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, these lay statements were made prior to the most recent October 2015 VA examination, which adequately assessed the current condition of the Veteran's diabetes mellitus, as described above.  Therefore, they are accorded very little to no probative value.   

The Board notes that, even assuming the Veteran's symptoms of ankle pain and hand/finger numbness were related to his service-connected diabetes mellitus, these issues are not properly before the Board because the RO has previously adjudicated and considered them under separate diagnostic criteria.  See February 2013 Rating Decision; see also 38 C.F.R. § 4.119, DC 7913, Note (1) (compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process).  Therefore, as the Veteran has not appealed these determinations, the Board does not have jurisdiction over them and they will not be addressed herein.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 20 percent for diabetes mellitus type II.  Significantly, the record is devoid of any evidence indicating that the Veteran has required insulin during the appeal period.  Consequently, the prerequisites for a higher evaluation are not met.  See Id.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321 (b) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996).  First, the disability picture must be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms resulting from the combined effects of multiple disabilities, if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Second, there must be related factors like marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  And third, referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for consideration in the first instance.  Id.  

The Veteran has not argued for an extraschedular rating.  The Board in any event finds that the Veteran's service-connected diabetes mellitus type II is not unusual or exceptional, as this disability is adequately described by the schedular rating criteria.  In pertinent part, the Veteran's diabetes mellitus type II is manifested by the requirement for an oral antidiabetic agent and restrictive diet, and possibly regulation of activities.  Those symptoms are specifically contemplated by the rating criteria, and the rating criteria reasonably describe his disability level and symptomatology and provide for a higher rating based on additional treatment required for more severe symptoms.  Therefore, the assigned rating is adequate.

However, even if the schedular rating criteria were inadequate, referral for consideration of an extraschedular rating still would not be warranted because the related factors do not exist.  For instance, there is no indication the Veteran ever, much less frequently, has been hospitalized even partially on account of his diabetes.  Furthermore, there is no indication of marked interference with employment beyond that already contemplated by the assigned schedular ratings.  The Veteran has contended his diabetes mellitus prevents him from working and a private medical opinion has indicated that his disability affects his ability to work.  See September 2010 Statement in Support of Claim and July 2011 Dr. S. D. Medical Opinion.  However, most recently, the October 2015 VA examiner opined that diabetes mellitus type II has no functional impact on the Veteran's ability to work and noted that the Veteran currently works as a substitute teacher.  As indicated above, generally the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  Therefore, considering the record as a whole, the weight of the evidence of record does not establish that the Veteran manifests marked interference with employment due to the service-connected diabetes mellitus type II.  

 
ORDER

Entitlement to an initial evaluation in excess of 20 percent disabling for diabetes mellitus type II is denied. 




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


